In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Nassau County (McCarty, J.), dated August 23, 2006, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
A landowner has a duty to maintain his or her premises in a reasonably safe manner (see Basso v Miller, 40 NY2d 233 [1976]). However, he or she has no duty to protect or warn against an open and obvious condition, which is not inherently dangerous as a matter of law (see Cupo v Karfunkel, 1 AD3d 48 [2003]). Here, the defendant established her entitlement to judgment as a matter of law by submitting evidence sufficient to demonstrate that the condition complained of was open and obvious, known to the injured plaintiff, and not inherently dangerous (see Errett v Great Neck Park Dist., 40 AD3d 1029 [2007]; Meagher-Cox v Winarski, 32 AD3d 379 [2006]; Capozzi v Huhne, 14 AD3d 474 [2005]). In opposition, the plaintiffs failed to submit evidence sufficient to raise a triable issue of fact. Miller, J.P., Ritter, Covello and McCarthy, JJ., concur.